UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

CRIMINAL No. 19-cr-10088-MLW
V.

LAUREN M. PERRIN

Defendant

 

 

MOTION FOR A RULE 11 HEARING

Defendant Lauren M. Perrin respectfully requests that the Court set a hearing for the
defendant to change her plea pursuant to Federal Rule of Criminal Procedure 11. The parties are

generally available on May 21, May 22, May 28, May 31, June 3, June 7, or June 10 for such a

hearing.
Respectfully submitted,
Date: May 6, 2019 By: /s/Mark J. McNally
Mark J. McNally Esq.
McNally Law Office

978-684-2847
Counsel for Lauren M. Perrin

 
CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

/s/ Mark J. McNally
Mark J. McNally

Date: May 6, 2019

 
